Title: From George Washington to John Fitzgerald, 12 April 1793
From: Washington, George
To: Fitzgerald, John



Sir,
Mount Vernon 12th april 1793.

Enclosed is an open Letter to mister Lee, Collector at Alexandria, requesting him to deliver up the Office books & papers to you; tho’ it would be more regular, & in my opinion better that the matter should be suspended until I return to Philadelphia, (for which place I shall set out tomorrow) when a Commission will issue agreeably to Constitutional modes. I am Sir, &c.

Geo: Washington

